Exhibit 10.20

 

CAPITAL TITLE GROUP, INC.

 

AMENDMENT

TO

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT amends the Employment Agreement dated March 7, 1998, by and
between CAPITAL TITLE GROUP, INC. (“Employer”) and MARK C. WALKER (“Employee”)
in the following particulars:

 

New paragraph 4A shall read as follows:

 

“Employee’s annual salary is increased to $225,000, effective June 1, 2004.”

 

The foregoing provision shall become effective as of June 1, 2004 and, except to
the extent herein modified, the Employment Agreement shall remain in full force
and effect.

 

IN WITNESS WHEREOF, the parties have hereunto executed this Agreement as of the
27th day of May, 2004.

 

EMPLOYER:       EMPLOYEE: CAPITAL TITLE GROUP, INC.        

By

  /S/    DONALD R. HEAD               /S/    MARK C. WALKER             DONALD
R. HEAD           MARK C. WALKER     Chief Executive Officer            

 



--------------------------------------------------------------------------------

CAPITAL TITLE GROUP, INC.

 

AMENDMENT

TO

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT amends the Employment Agreement dated March 7, 1998, by and
between CAPITAL TITLE GROUP, INC. (“Employer”) and MARK C. WALKER (“Employee”)
in the following particulars:

 

  1. Paragraph 3 is deleted. New paragraph 3 shall read:

 

“The term of this Employment Agreement shall be deemed to have commenced on
April 1, 1998, and is hereby extended three (3) years for a term ending March
31, 2006.”

 

  2. Paragraph 4(a) is deleted. New paragraph 4(a) shall read:

 

“Employee’s annual salary is increased to $175,000, effective January 1, 2003.”

 

  3. On execution of this Amendment to Employment Agreement, the Company shall
cause Capital Title Group, Inc. to grant an option in favor of Employee to
purchase an additional fifty thousand (50,000) shares of the common stock of the
CTGI based on the usual formulae for the strike price.

 

The foregoing provisions become effective as of January 1, 2003 and, except to
the extent herein modified, the Employment Agreement shall remain in full force
and effect.

 

IN WITNESS WHEREOF, the parties have hereunto executed this Agreement as of the
13 day of December, 2002.

 

EMPLOYER:       EMPLOYEE: CAPITAL TITLE GROUP, INC.        

By

  /S/    TED F. LAMB               /s/    Mark C. Walker             TED F.
LAMB, Director           MARK C. WALKER

 



--------------------------------------------------------------------------------

CAPITAL TITLE GROUP, INC.

 

AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT amends the Employment Agreement of March 7, 1998, by and between
CAPITAL TITLE GROUP, INC. (“Employer”) and MARK C. WALKER (“Employee”) in the
following particulars:

 

“Commencing April 1, 2001, Employee’s salary will be increased to $145,000
annually.”

 

IN WITNESS WHEREOF, the parties have hereunto executed this Agreement as of the
30th day of March, 2001.

 

EMPLOYEE: /S/    MARK C. WALKER             MARK C. WALKER COMPANY:

CAPITAL TITLE GROUP, INC.

By

  /S/    DONALD R. HEAD             DONALD R. HEAD,     Chief Executive Officer

 



--------------------------------------------------------------------------------

COPY

 

CAPITAL TITLE GROUP, INC.

 

AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT amends the Employment Agreement of March 7, 1998, by and between
CAPITAL TITLE GROUP, INC. (“Employer”) and MARK C. WALKER (“Employee”) in the
following particulars:

 

“The term of employment is extended for a term ending March 31, 2005.”

 

IN WITNESS WHEREOF, the parties have hereunto executed this Agreement as of the
9th day of January, 2001.

 

EMPLOYEE: /s/    MARK C. WALKER         MARK C. WALKER COMPANY:

CAPITAL TITLE GROUP, INC.

By

  /s/    DONALD R. HEAD             DONALD R. HEAD,     Chief Executive Officer

 



--------------------------------------------------------------------------------

CAPITAL TITLE GROUP, INC.

 

AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT amends the Employment Agreement of March 7, 1998, by and between
CAPITAL TITLE GROUP, INC. (“Employer”) and MARK C. WALKER (“Employee”) in the
following particular:

 

The term of employment is extended to March 6, 2004.

 

IN WITNESS WHEREOF, the parties have hereunto executed this Agreement as of the
13th day of March, 2000.

 

CAPITAL TITLE GROUP, INC.

By

  /s/    DONALD R. HEAD             DONALD R. HEAD, CEO EMPLOYER /s/    MARK C.
WALKER         MARK C. WALKER     EMPLOYEE

 



--------------------------------------------------------------------------------

CAPITAL TITLE GROUP, INC.

 

AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT amends the Employment Agreement of March 7,1998, by and between
CAPITAL TITLE GROUP, INC. (“Employer”) and MARK C. WALKER (“Employee”) in the
following particular:

 

Commencing January 1, 1999, Employee’s salary is increased to One Hundred Twenty
Thousand Dollars ($120,000) annually.

 

IN WITNESS WHEREOF, the parties have hereunto executed this Agreement as of the
24th day of December, 1998.

 

CAPITAL TITLE GROUP, INC.

By

  /s/    DONALD R. HEAD             DONALD R. HEAD, CEO EMPLOYER /s/    MARK C.
WALKER         MARK C. WALKER     EMPLOYEE

 



--------------------------------------------------------------------------------

CAPITAL TITLE GROUP, INC.

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made as of this 7th day of March, 1998, by and between CAPITAL
TITLE GROUP, INC., a Delaware corporation (“Employer”), and MARK C. WALKER,
(“Employee”).

 

WITNESSETH:

 

WHEREAS, Employee has broad-based experience in accounting, and Employer desires
to employ Employee and to assure itself of continued availability of Employee’s
services for Employer’s benefit, and Employee is willing to accept such
employment and to perform such services, all in accordance with the terms herein
contained.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and intending to be legally bound hereby, the parties agree as
follows:

 

1. Employment. Employer hereby agrees to employ the Employee, and Employee
agrees to be hired by Employer, to become its Vice President and Chief Financial
Officer with responsibility for management of finance, accounting and related
administrative functions and financial reporting requirements for all operations
of the Employer, its subsidiaries and any affiliates as required by law or
directed by the Board of Directors of Employer, to work under the direct
supervision and authority of Donald R. Head, or the Board of Director’s
designee, and to perform such duties according to the policies and directives as
communicated to employee from time to time during the period of such employment.

 

2. Extent of Services. During the employment period, except for illness and for
reasonable vacations, Employee shall devote full-time attention, skill and
efforts to the duties under this “Agreement.”

 

3. Term. The employment period shall be for a term of three (3) years commencing
as of the date of this Agreement.

 

4. Compensation and Reimbursement. For performing the services required to be
performed by this Agreement during the employment period, Employee shall be
compensated by Employer as follows:

 

  A. Salary. A fixed salary at the rate of One Hundred Thousand Dollars
($100,000) annually, payable twice monthly in accordance with Employer’s normal
policy.

 



--------------------------------------------------------------------------------

  B. Business Promotion Expenses. Reimbursement for all necessary and
pre-approved travel and entertainment expenses incurred by Employee on behalf of
Employer, not to exceed One Thousand Dollars ($1,000) per month, which expenses
shall be incurred by the Employee and reimbursed by Employer in accordance with
the normal practices and budget of Employer or other restrictions that may be
imposed by the Board of Directors.

 

  C. Automobile Expense Allowance. Employer shall pay Employee, in addition to
his regular salary, an automobile allowance in the amount of Five Hundred
Dollars ($500) per month, payable semi-monthly.

 

5. Supplemental Benefits. During the term of this Agreement, Employee shall
receive health insurance, vacation and other Employee benefits that are fairly
comparable to those currently paid to employees of Capital Title Agency, Inc.
operations in the State of Arizona.

 

6. Disability and Incapacity. Subject to all federal or state laws applicable,
if Employee shall be unable to perform Employee’s duties by reason of disability
or impairment of health for at least ninety (90) consecutive calendar days,
Employer shall have the right to terminate this Agreement by giving written
notice to that effect, provided that at the time such notice is given such
disability or impairment is still continuing.

 

7. Death. In the event of Employee’s death while employed by Employer, this
Agreement shall terminate at the end of the calendar month in which Employee’s
death occurs, and Employee’s legal representative shall be entitled to receive
the compensation due Employee through the last day of the calendar month in
which Employee’s death shall have occurred, and any other amounts which may have
accrued to Employee for periods prior to such date.

 

8. Compensation on Termination.

 

  A.

Prior to the end of the employment period of this Agreement, if the Employer
shall terminate employment of the Employee without cause, or if the Employee
shall terminate employment for cause as hereinafter defined, then the Employer
shall pay the Employee’s aggregate compensation, and such other amounts as shall
be necessary to continue any supplemental Employee benefits and prerequisites of
office which were provided the Employee prior to such termination. In the event
such benefits or prerequisites of office are not continuable, the Employee shall
be paid their cash equivalent. All payments hereunder shall be payable for the
earlier of the period ending the last day of the month in which Employee’s death
occurs or

 

2



--------------------------------------------------------------------------------

 

the end of the remaining employment term. Notwithstanding the foregoing.
Employee shall have a duty to mitigate Employee’s damages in the event of any
such termination by Employer without cause or termination by Employee for cause
and, to the extent Employee’s reasonable efforts generate or could have
generated replacement income during the remaining term of this Agreement, such
income shall be credited to Employer against the obligation to pay additional
salary and benefits pursuant to this paragraph. Employer may withhold payments
for such period that Employee refuses to render all reasonable or necessary
cooperation to enable Employer (1) to determine the extent of any replacement
income that may have been paid or may be payable to Employee during which time
Employer may be obligated to continue paying compensation after termination
pursuant to this paragraph, and (2) to determine whether Employee has from time
to time exerted reasonable efforts to obtain replacement income.

 

  B. In the event of Employee’s death or termination due to disability, or if
the Employer shall terminate the employment of the Employee for cause, or if the
Employee shall terminate employment without cause, then the Employer shall pay
the Employee’s salary to the effective date of such termination, and any accrued
vacation not used, but no added compensation as otherwise provided under
paragraph 5.B shall be deemed earned in any of such events.

 

  C. As to Employee’s obligations, “cause” shall mean (i) a material breach by
the Employee of this Agreement, (ii) incapacity of the Employee by reason of
health or incompetence to perform Employee’s duties for ninety (90) consecutive
calendar days, or (iii) substantial dishonesty, theft, embezzlement or
conviction of a felony. As to Employer’s obligations, “cause” shall mean a
material breach by the Employer of this Agreement.

 

9. Assignment. The rights and obligations of Employer hereunder shall inure to
the benefit of, and be binding upon, Employer and any other corporation or
entity into which Employer shall be merged, or to which substantially all of the
assets of Employer shall be transferred, and such other corporation or entity
shall thereupon be deemed the “Employer” hereunder. The rights and obligations
of the Employee hereunder shall not be assignable except as to compensation
earned but not paid when due.

 

10. Proprietary Protection.

 

  A.

Non-Competition. At all times while employed by Employer, and for a period of
one (1) year after the date on which the Employee ceases

 

3



--------------------------------------------------------------------------------

 

to be actively employed by Employer, the Employee shall not compete in any way
with the business of Employer anywhere within the restricted area as defined in
Paragraph I of this section, whether directly or indirectly, as an employee,
agent, independent contractor, owner, or otherwise. In addition, during such one
(1) year period the Employee shall not directly or indirectly enter into or in
any manner take part in any other business or entity that competes with Employer
in the restricted area.

 

  B. Confidentiality. At all times while employed by Employer, and continuing
after termination of such relationship without limitation as to time, the
Employee shall not directly or indirectly use or disclose to others any
confidential or proprietary information or trade secrets of Employer. For
purposes of this Agreement, confidential or proprietary information includes all
information regarding Employer, whether disclosed by Employer or originated by
Employee while employed by Employer, including, without limitation, Employer’s
policies and procedures, Employer’s suppliers and supply information, Employer’s
customer lists and customer information (whether the customer is a past, present
or prospective customer), computer programs not generally available to the
public, pricing, sales and marketing information, financial and technical
information, manufacturing processes, inventions and know-how. Employee
acknowledges that all trade secrets, inventions, know-how, and all other
information described in this paragraph developed by Employee during the course
of employment belongs to Employer.

 

  C. Non-Piracy of Employees. Employee recognizes that Employer’s other
employees are a valuable resource of Employer. Accordingly, Employee agrees that
for a period of one (1) year after the date on which the Employee ceases to be
actively employed by Employer, Employee will not, alone or in conjunction with
others, solicit, induce, or recruit any employee of Employer to leave Employer’s
employment. Employee shall never, at any time, attempt to induce another
employee of Employer to violate a contract of employment for a specified term of
years.

 

  D.

Customer Anti-Piracy. Employee agrees that for a period of one (1) year after
the date on which Employee ceases to be actively employed by Employer, Employee
will not directly or indirectly in any capacity whatsoever, either as an
employee, officer, director, stockholder, proprietor, partner, joint venturer,
consultant, or otherwise, (a) induce any customer located in the restricted area
with

 

4



--------------------------------------------------------------------------------

 

regard to realty located in the restricted area (past or present) to patronize
any employer that is in competition with Employer’s business; (b) canvass,
solicit, or accept any similar business from any past or present customer of
Employer; or (c) request or advise any past or present customer of Employer to
withdraw, curtail, or cancel any restricted area business with Employer.

 

  E. Employee Acknowledgment of Fairness. Employee acknowledges and agrees that
Employee’s services to Employer are of a special character with unique value to
Employer, and that the restrictive covenants set forth in this Agreement are
reasonable, fair and valid in scope or activity, duration, territory, and in all
other respects.

 

  F. Severability and Reformation. If any court of competent jurisdiction
determines that any of the restrictions imposed on Employee by this Agreement,
or any part thereof, is or are invalid or unenforceable, the remainder of the
restrictions shall not thereby be affected and shall be given full effect,
without regard to invalid portions. If any of the restrictions imposed on
Employee should ever be deemed to exceed the temporal, geographic, or
occupational limitations permitted by applicable laws, such restrictions shall
be and are hereby reformed to the maximum temporal, geographic, or occupational
limitations permitted by law.

 

  G. Breach of Obligations by Employee. In the event of a breach or threatened
breach by the Employee of the obligations set forth in subparagraphs A through D
above, Employer shall be entitled to apply to any appropriate court for an
injunction restraining the Employee; provided, however, that this paragraph
shall not be construed as prohibiting Employer from pursuing any other available
remedies for such breach or threatened breach including, but not limited to, the
recovery of damages from the Employee.

 

  H. Breach By Employer. In the event Employer terminates Employee without
cause, subparagraph “A” shall not be enforceable; however, in any event, all
other subparagraphs of this section shall remain fully enforceable,

 

  I. Restricted Area. As used in this Agreement, the term “restricted area”
means any county in which, at the time Employee’s employment has ended, Employer
shall have been engaged in business of any kind, either personally or through
any subsidiary or affiliate company in any state within the United States of
America.

 

5



--------------------------------------------------------------------------------

  J. Restrictions. Employee understands and agrees that in addition to the
periods applicable after employment, the restrictions set forth in Paragraphs A
through D, above, shall also be binding on Employee at all times during
Employee’s employment.

 

11. Option To Purchase Stock of Public Employer.

 

  A. Subject to such restrictions as may be imposed by Employer, on advice of
its securities legal counsel, to comply with regulatory requirements of federal
and state laws, and on terms set forth in Employer’s Incentive Stock Option
Agreement, Employer hereby grants to Employee a non-assignable option to
purchase up to one- hundred thousand (100,000) shares of the common, voting
shares of Employer’s capital stock.

 

  B. The purchase price for such option stock shall be Two Dollars ($2.00) per
share. Employee shall be entitled to exercise the option to purchase shares as
to not more than fifty percent (50%) of such option shares after the second
anniversary of the grant date. The option may be exercised as to the remaining
fifty percent (50%) after the third anniversary of the grant date.

 

  C. All other terms of such option shall be as set forth in the Incentive Stock
Option Agreement, receipt of a copy of which Employee hereby acknowledges.

 

  D. Employer reserves the right to cancel or suspend the options granted by
paragraph A above as to any issued or unissued shares upon advice from
Employer’s securities counsel that the issuance of shares pursuant thereto may
constitute a violation of existing or future securities laws, rules or
regulations. As to any such issued shares subsequently determined by Employer’s
security counsel to be in violation of securities laws, rules or regulations,
Employer shall have the option at any time to repurchase such shares for the
amount of the purchase price paid, together with interest thereon at ten percent
(10%) per annum.

 

12. Agreement. The entire agreement of the parties is herein written fully and
supersedes any prior agreement between the parties hereto, and the parties
hereto are not bound by any agreements, understandings, conditions or
inducements otherwise than are expressly set forth and stipulated hereunder.

 

6



--------------------------------------------------------------------------------

13. Notices. All notices required to be sent pursuant to the terms of this
Agreement shall be sent by first class mail, postage prepaid, to the parties
hereto at the following addresses, or such other addresses as they may hereafter
designate in writing:

 

EMPLOYER:

 

CAPITAL TITLE GROUP, INC.

Attention: Donald R. Head

14555 North Scottsdale Road

Suite 320

Scottsdale, AZ 85254

 

EMPLOYEE:

 

MARK C. WALKER

5861 East Marconi Avenue

Scottsdale, AZ 85254

 

14. Employee Handbook. Except to the extent inconsistent with the terms herein,
Employee shall be bound by the policies, procedures and other rights and
obligations set forth in the Capital Title Agency Employee Handbook, January 1,
1998, edition, and any subsequent amendments thereto. Employee acknowledges
receipt of a copy thereof.

 

15. Attorney Fees. In the event of any controversy, claim or dispute between the
parties affecting or relating to the subject matter of performance of this
Agreement, the prevailing party shall be entitled to recover from the
non-prevailing party all of its reasonable attorney fees.

 

16. Governing Law. Unless or to the extent contrary to California law, this
Agreement shall be construed both as to validity and performance, and enforced
in accordance with and governed by the laws of the State of Arizona, and shall
be binding when signed by both parties upon each of them, their successors,
administrators and assigns.

 

IN WITNESS WHEREOF, the parties have hereunto executed this Agreement as of the
day above written.

 

EMPLOYER:       EMPLOYEE:

CAPITAL TITLE GROUP, INC.

       

By

  /s/    DONALD R. HEAD               /s/    MARK C. WALKER        

Its

  CEO           MARK C. WALKER

 

7



--------------------------------------------------------------------------------

CAPITAL TITLE GROUP, INC.

 

AMENDMENT

TO

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT amends the Employment Agreement dated March 7, 1998, by and
between CAPITAL TITLE GROUP, INC. (“Employer”) and MARK C. WALKER (“Employee”)
in the following particulars:

 

  1. The term of employment is extended for a term ending March 31, 2008.

 

  2. New paragraph 4A shall read as follows:

 

“Employee’s annual salary is increased to $250,000, effective April 1, 2005.”

 

Except to the extent herein modified, the Employment Agreement dated March 7,
1998 and subsequent Amendments thereto shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have hereunto executed this Agreement as of the
8th day of March, 2005.

 

EMPLOYER:       EMPLOYEE: CAPITAL TITLE GROUP, INC.         By:   /s/    DONALD
R. HEAD               By:   /s/    MARK C. WALKER            

DONALD R. HEAD

Chief Executive Officer

          MARK C. WALKER